TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00401-CR
NO. 03-03-00402-CR

NO. 03-03-00403-CR



In re Leon Justice


Saul Hurtado, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NOS. 3020967, 9020998 & 9020999, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Saul Hurtado's appeals from convictions
for criminally negligent homicide and aggravated assault.  The subject of this proceeding is Mr. Leon
Justice, court reporter for the 299th District Court.
The reporter's record was originally due to be filed on July 28, 2003.  On September
25, 2003, after he failed to respond to the Clerk's notice that the record was overdue, this Court
ordered Justice to tender the record for filing no later than October 31, 2003.  Justice failed to file
the record as ordered.  On December 12, 2003, Justice informed the Court that the record would be
ready for filing by January 26, 2004.  The Clerk informed Justice in writing that the Court expected
the record no later than that date.  The record still has not been received.
The said Leon Justice is hereby ordered to appear in person before this Court on the
18th day of February 2004, at 8:30 o'clock a.m., in the courtroom of this Court, located in the Price
Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and there to
show cause why he should not be held in contempt and sanctions imposed for his failure to obey the
September 25, 2003, order of this Court.  This order to show cause will be withdrawn and the said
Leon Justice will be relieved of his obligation to appear before this Court as above ordered if the
Clerk of this Court receives the reporter's record by February 13, 2004.
It is ordered February 2, 2004.
		Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish